FILE COPY




                                   No. 07-14-00427-CV


Travis Winegeart                             §     From the 108th District Court
  Appellant                                          of Potter County
                                             §
v.                                                 June 1, 2015
                                             §
Jeffrey D. Cone, M.D.,                             Opinion by Justice Hancock
  Appellee                                   §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated June 1, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo